DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 10 March 2021, with respect to the rejections of the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
In particular, the examiner agrees with Applicant that the cited prior art does not teach or reasonably suggest an analog-to-digital converter including two-system transmission paths, including a first transmission path that transmits an even-numbered digital value and a second transmission path that transmits an odd-numbered digital value and a digital filter that processes the even-numbered digital value and the odd-numbered digital value and outputs an analog-to-digital value based on the even-numbered digital value and the odd-numbered digital value as claimed in claims 1-20.
Specifically, while Morita teaches separate even/odd transmission paths each being processed by a filter (Figure 4, Items 130-1 and 130-2), Morita does not teach a filter which processes the values and outputs an analog-to-digital value based on the values as required by the claims.  Therefore, claims 1-20 are not taught or reasonably suggested by the prior art.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J Henn/Primary Examiner, Art Unit 2698